 In the Matterof THE GEORGEW. BORGCORPORATIONandUNITEDCLOCK WORKERS UNIONCase No. R-1879.-Decided July 16, 1940Jurisdiction:electric automotive clock manufacturing industry.Investigation and Certification of Representatives:existence 'of question : re-fusal to accord recognition to union ; request tlo t certification be obtained ;conflicting claims of rival representatives; contract renewed after institutionof proceedings expressly subject to termination upon subsequent designationof other representatives, no bar to; election necessary.Where following the petition, practically all employees of the Companyexecuted cards wherein they reaffirmed a prior designation of the rivalunion as their collective bargaining agency, and repudiated any designa-tion of the petitioning union as their bargaining agency,heldthe executionof such cards cannot be taken as conclusive of the desires of the employeesregarding representation in view of contracts compelling membership ofthese employees in rival union.Unit Appropriate for Collective Bargaining:allproduction and maintenanceemployees, and working foremen, exclusive of supervisor y, clei ical, and tool-room employees, agreement as to.DefinitionsWhere a number of employees retained an attorney, organized themselvesinto a body, drafted and discussed a proposed constitution and bylaws foran organization, elected temporary officers, and adopted a name, and wherea substantial number of employees signed cards designating this organizationto represent them in collective bargaining,heldsufficient to establish alabor organization within the meaning of the ActMr. Stephen M. Reynolds,for the Board.Mr. Robert G. GrahamofMoline, Ill., for the Company.Cllr.Jerome L. Felsof Chicago, Ill., for the United.Mr. Daniel D. Carmellof Chicago, Ill., for the I. B. E. W.Mr. S. G. Lippmanz,of counsel to the Board.DECISIONA1DDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 19, 1940, United Clock Workers Union, herein calledthe United, filed with the Regional Director for the Thirteenth Re-gion, (Chicago, Illinois), a, petition alleging that a question affecting25 N. L R. B., No 58.481 482DECISIONSOF NATIONALLABOR RELATIONS BOARDcommerce had arisen concerning the representation of employees ofGeorge W. Borg Corporation, Clock Division,' Chicago, Illinois, here-in called the Company, and requesting an investigation and certi-fication of representatives pursuant to Section 9 (c) of the. NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On May22 the National Labor Relations Board, herein called the Board, act-ing pursuant to Section '9 (c) of the Act, and Article III, Section 3,ofNational Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation 'and authorized the Regional-Director to conduct it and to, provide for an appropriate hearing upon'due notice.On May 31 the Regional Director issued a notice of hearing, copiesof which, together with copies of the petition, were duly served uponthe Company, upon the United, and upon Local Union No. B-713of the International Brotherhood of Electrical Workers, herein calledthe I. B. E. MT., a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to the notice ahearing was held on June 6 and 7 at Chicago, Illinois, before StephenM. Reynolds, the Trial Examiner duly designated by the Board.The Board, the Company, the United, and the I. B. E. W., wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made variousrulings on motions and objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are hereby af-firmed.The I. B. E. W. submitted a brief and the United a replybrief which have been considered by the Board.'Upon the entire record of the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGeorge W: Borg Corporation, Clock Division, is a Delaware Cor-poration, with its principal office at Chicago, Illinois, and with plantsat Chicago and at Delavan, Wisconsin. It is engaged in the manu-facture, sale, and distribution of electric automotive clocks for motorcars.2These proceedings concern only the Chicago plant, where ap-proximately 234 persons are employed.During the year ending April 1, 1940, the Company manufacturedin the Chicago plant approximately 500,000 electric automotive clocks,At the hearing the name of the Company was amended to read as thus set forthIt does not appear from the record whether the manufacture of automotive clocks islimited to the Chicago plant. GEORGE W. BORG CORPORATION -483which it sold for $1,400,000.Over 99 per cent of these products weresold and shipped- from the Chicago plant to purch'asers'outside the,State-of Illinois.In that same period the Company purchased foruse in the 'course of production at its Chicago plant variousraw mate-rials, includingbrass, steel,bronze, nickel silver, Armcomagnet iron,flexible varnish tubing, and copper magnet wire, as wellas variousparts and other material and supplies, valued at $579,800.Of thisamount $214,978 worth were purchased and transported to the Chicagoplant from outside the State of Illinois.II.THE ORGANIZATIONS INVOLVEDUnited Clock Woikers Union is an unaffiliated labor organizationadmitting to membership persons employed by the Company at itsChicago plant.3Local Union No. B-713 of the International Brotherhood of Elec-tricalWorkers is a local of International Brotherhood of ElectricalWorkers, a labor organization affiliated with the American Federationof Labor with city-wide jurisdiction in Chicago. It admits to mem-bership persons employed by the Company in its Chicago plant.III.THE QUESTION CONCERNING REPRESENTATIONOn May 15, 1939, the Company and International Brotherhood ofElectricalWorkers entered into a collective labor contract coveringwages, hours of services, and other working conditions of employeesat the Chicago plant, substantially within the collectivebargaining-unit hereinafter found to be appropriate, and requiring all such em-ployees to be members of the I. B. E. W. as a condition of employ-ment.In effect the International and its Local, the I. B. E. W., wererecognized as sole bargaining agency of these employees.The agree-ment was to continue until June 1, 1940, and thereafterunless termi-nated by either party upon 60 days' prior notice.EThe Company contends,contraryto itsown stipulationentered into at the hearing, thatthe Unitedis not a labor organization,within themeaning ofthe ActWe are satisfiedand find that at alltimesmaterial heiein,and at thepresent, the United wasand is a labororganization,within themeaning ofSection 2 (5) of theAct and theRules and Regulationsthereto applicable.From January1940 to about April 23, 1940, employees of the Com-pany-held a number of meetings for the purpose of devising means of terminating theirmembership in the I B.E.W. which,as statedbelow, had a closed-shop contract withthe Company,and of forming it new labororganizationThey retainedan attorney toassist them,organized themselvesinto a body, drafted and discusseda proposed constitu-tionand bylawsfor the organization,elected temporaryoffices s,and adoptedthe nameof United Clock Workers UnionPlainly, the United was establishedas a labor organiza-tion,within themeaning ofthe ActThereafter,as, hereinafterappears,a substantialnumber ofthe Company's employees signed cards designatingthe Unitedto represent themin collective bargaining with the CompanySeeMatter of Universal Match Corporation andUnited Match. Workers'Local IndustrialUnion x$180,affiliatedwith Committeefor Indus-trialOrganization,23 N. L. R B 226,inwhich theBoard-held that failure to adopta constitutionor bylawsdoesnot preclude the formationor existenceof a labororganiza-tion,wherein fact an organization participated in by employees for the purposes definedin Section2 (5) of the Act existsSee alsoMatter of Aeolian-AmericanCorporationandAmalgamatedPianoWorkers of America,8 N. L It. B. 1043, 1045 484DECISIONSOF NATIONALLABOR RELATIONS BOARDOn March 30, 1940, and shortly thereafter, the United advised theCompany of its claim to representation, as collective bargaining agent,of 60 per cent of the production workers employed in the Chicagoplant, and requested the Company to recognize it as the exclusive bar-gaining agency of all such workers. It also requested the Company toterminate the above-mentioned contract with the International andnot to enter into any new collective labor contract with that union.The Company refused to recognize the United as statutory repre-sentative unless and until the Board determined that the Unitedand not the I. B. E. W. was such representative.On May 9, subse-quent to the filing of the petition herein, the Company concluded anew contract with the International which was similar, so far as herematerial, to the 1939 contract. It contained an addendum, however,which provided that in the event the Board should determine that theI.B. E. W. was not the"bona fidebargaining agency" of employeesof the Company the agreement would "immediately become null andvoid."As hereinafter set forth a substantial number of employees at theChicago plant, in the collective bargaining unit hereinafter foundappropriate, designated the United to be their bargaining agency onand after June 1, 1940.Also, on April 23, 1940, upon the directionof the I. B. E. W., practically all employees at the Chicago plant insaid unit executed certain cards wherein they reaffirmed a prior desig-nation of the I. B. E. W. as their collective bargaining agency, andrepudiated any designation of the United as their bargaining agency.Neither the 1939 contract, which has terminated, nor the new 1940contract entered into after the filing of the petition, constitutes aground for our not proceeding to an investigation and determinationof the question concerning representation which has arisen.'We alsoare of the opinion that the execution of the above-mentioned cards,which the I. B. E. W. directed employees to sign, does not warrant astay of such investigation and determination. In view of the termsof the 1939 and 1940 contracts compelling membership of these em-ployees in the 1. B. E. W. as a condition of their employment, theexecution of such cards cannot be taken as conclusive of the desiresof the Chicago plant employees regarding representation.Our find-ing and holding in this respect are confirmed by other circumstancesnoted in the margin.,'4 flatter of 7Ptcktctre Spencer Steel CoandFederated Industrial Union,18 N L It B 372SA few days prior to April 23, five employees of the Company were call('(] before theExecutive Board of the I B E w and charged with forming the UnitedFour of theemployees denied the charge and the I B E W took no action with respect to themThefifth person,who assumed a "defiant attitude,"was suspended from the Union and as aconsequence thereof was discharged by the Company GEORGE W. BORG CORPORATIONII485IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to,lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Company, the United, and the I. B. E. W. agreed at the hear-ing, and we find, that all production and maintenance employees andworking foremen of the Company at the Chicago plant, exclusive ofsupervisory, clerical, and toolroom employees, constitute a unit ap-propriate for the purpose of collective bargaining and that said unitwill insure to employees of the Company the full benefit of theirright to self-organization, and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESOn April 27, 1940, the Company employed about 166 persons withinthe unit which we have found to be appropriate. It appears from astatement and report of the Regional Director that on or aboutMarch 30, 1940, 100 of these employees designated the United astheir collective bargaining agency on and after June 1, 1940, andthat on April 23, 1940, 164 of these same employees designated theI.B. E. W. as their bargaining agency and repudiated any priordesignation of the United as bargaining agency.Under the circum-stances, and in view of what we have heretofore stated concerningthe probative value of the April 23 instruments, we are of the opinion,and find, that the question concerning representation, which has arisencan best be resolved by the holding of an election by secret ballot todetermine the employees' choice of bargaining representatives.Ac-cordingly we shall direct that an election by secret ballot be heldamong the employees in the appropriate unit subject to. such limita-tions as are set forth in the Direction of Election.The parties stipulated at the hearing that, if an election is directedby the Board, the Company pay roll of June 1, 1940, should be usedfor the purpose of determining eligibility of employees to vote.Wesee no reason for not following the agreement of the parties.On the basis of the above findings of fact and on the entire recordof the case, the Board makes the following :2S1OSG-42-vo1 25-32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning representa-tion of employees of George W. Borg Corporation, Clock Division,Chicago, Illinois, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees and working fore-men of the Company at its Chicago plant, exclusive of supervisory,clerical, and toolroom employees, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations --Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purpose of collective bargaining withGeorge W. Borg Corporation, Clock Division, Chicago, Illinois, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees andworking foremen of the Company at its Chicago plant who wereemployed during the pay-roll period of June 1, 1940, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation and those who were then or have sincebeen temporarily laid off, but excluding those who have since quitor been discharged for cause, and further excluding supervisory,clerical, and toolroom employees, to determine whether they desire tobe represented by United Clock Workers Union or by Local UnionNo. B-713 of the International Brotherhood of Electrical Workers,affiliated with the American Federation of Labor, for the purposesof collective bargaining, or by neither.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.